Title: To George Washington from Charles Stewart, 22 October 1777
From: Stewart, Charles
To: Washington, George



sir
Haddonfield [N.J.] Wednesday 22d Octr 1777 11 OClock A.M.

Yesterday afternoon I left this place and went to Fort Mercer & hearing at that post about 7 OClock in the evening that the Enemy were advanced as far as this place I took back roads through the pines & tho all night & this morning ⟨illegible⟩ I am this moment arrived here,

The Enemy left this at half after 4 OClock this morning in Number I beleive about three thousand some say 4000 they have Crossed Bigg Timber Creek at a place called Clements’s Bridge and says they will this day take Fort Mercer, they give out that a second Division will cross At Coopers to day and a third to Morrow I understand their are few British Troops they have 16 pieces of Artillery I have sent to Coopers ferry if any intelligence that they bring from thence I will take the liberty to forward speedily I intend to tarry here if possible this day & near it this Night, As the Supplys going to Fort Mifflin &ca are on this Way downwards I have ordered them to halt untill the event of this day is known. I am most respect[full]y Yr Exs. most Obedt Servant.
